DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites, in part, “a steering control signal changed according the yaw rate”. The limitation should read as “a steering control signal changed according to the yaw rate” for grammatical accuracy.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the claim recites, in part, “a vehicle” in both lines 2 and 4. The recitation in line 4 should be “the vehicle”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  the claim recites, in part, “a steering control signal changed according the yaw rate”. The limitation should read as “a steering control signal changed according to the yaw rate” for grammatical accuracy.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  the claim recites, in part, “a steering control signal changed according the yaw rate”. The limitation should read as “a steering control signal changed according to the yaw rate” for grammatical accuracy.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, the claim recites “the steering system” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 15, the claim depends from claim 14 and is therefore rejected for the same reason as claim 14 above. 

Regarding claim 16, the claim recites “the front” in line 8. There is insufficient antecedent basis for this limitation in the claim. 


Regarding claims 17-20, these claims depend from claim 16 and are therefore rejected for the same reason as claim 16 above. 

Further regarding claim 17, the claim recites “the instructions further cause to” in lines 1-2. It is unclear in this limitation what element the instructions cause to perform the recited operations in the claim. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “the instructions further cause the processor to.” 

Further regarding claim 18, the claim recites “the instructions further cause to” in lines 1-2. It is unclear in this limitation what element the instructions cause to perform the recited operations in the claim. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “the instructions further cause the processor to.” 

Further regarding claim 19, the claim recites “the instructions further cause to” in lines 1-2. It is unclear in this limitation what element the instructions cause to perform the recited operations in the claim. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “the instructions further cause the processor to.” 

Further regarding claim 20, the claim recites “the instructions further cause to” in lines 1-2. It is unclear in this limitation what element the instructions cause to perform the recited operations in the claim. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat the limitation to read as “the instructions further cause the processor to.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (United States Patent Application Publication No. US 2017/0210382 A1) [hereinafter “Nishimura”].

Regarding claim 1, Nishimura discloses a driver assistance system (collision avoidance assist system shown in Figure 1) comprising:
a first sensor installed at a vehicle and configured to have a field of view directed forward from the vehicle to acquire front image data (stereo camera 42; see [0050]-[0051]);
44; see [0050]-[0051]); and
a controller having a processor (DSS-ECU 40) configured to process the front image data and the front detection data (see [0050]-[0055] and [0071]-[0072]),
wherein the controller is configured to detect a lane in which the vehicle is traveling or detect a front object located in front of the vehicle, in response to the processing of the image data and the front detection data (see [0050]-[0055] and [0071]-[0072]),
output a braking signal to a braking system of the vehicle when a collision between the vehicle and the front object is expected (see [0054]-[0056] and [0073]-[0074]), and
output a steering signal to a steering system of the vehicle when a collision between the vehicle and the front object is expected even with braking control (see [0059]-[0069] and [0075]-[0079]).

Regarding claim 2, Nishimura further discloses the controller is configured to, when a collision between the vehicle and the front object is expected, output a steering signal to the steering system of the vehicle in order for the vehicle to avoid the collision with the front object and stay in the lane in which the vehicle is traveling (see [0060]-[0069]). 

Regarding claim 9, Nishimura discloses a driver assistance method comprising:
using a camera installed at a vehicle and having a field of view directed forward from the vehicle to acquire front image data of the vehicle (stereo camera 42; see [0050]-[0051]);
using a front radar installed at a vehicle and having a field of view directed forward from the vehicle to acquire front radar data (forward millimeter wave radar 44; see [0050]-[0051]); 

putting a brake on the vehicle when a collision between the vehicle and the front object is expected (see [0054]-[0056] and [0073]-[0074]); and
changing a traveling direction of the vehicle when a collision between the vehicle and the front object is expected even with the braking of the vehicle (see [0059]-[0069] and [0075]-[0079]).

Regarding claim 10, Nishimura further discloses when a collision between the vehicle and the front object is expected, changing the traveling direction of the vehicle to avoid the collision with the front object and stay in the lane in which the vehicle is traveling (see [0060]-[0069]). 

Regarding claim 16, Nishimura discloses a driver assistance system (collision avoidance assist system shown in Figure 1) comprising:
a first sensor installed at a vehicle and configured to have a field of view directed forward from the vehicle to acquire front image data (stereo camera 42; see [0050]-[0051]);
a second sensor selected from a group of radar and LIDAR sensors, installed at the vehicle, and configured to have a field of view directed forward from the vehicle to acquire front detection data (forward millimeter wave radar 44; see [0050]-[0051]);
a processor configured to process the front image data and the front (DSS-ECU 40; see [0050]-[0055] and [0071]-[0072]); and
a memory storing instructions which, when executed by the processor, cause the processor to:

output a braking signal to a braking system of the vehicle when a collision between the vehicle and the front object is expected (see [0054]-[0056] and [0073]-[0074]), and
output a steering signal to a steering system of the vehicle when a collision between the vehicle and the front object is expected even with braking control (see [0059]-[0069] and [0075]-[0079]).

Regarding claim 17, Nishimura further discloses the instructions further cause to, when a collision between the vehicle and the front object is expected, output a steering signal to the steering system of the vehicle in order for the vehicle to avoid the collision with the front object and stay in the lane in which the vehicle is traveling (see [0060]-[0069]). 

Regarding claim 18, Nishimura further discloses the instructions further cause to output a steering signal to the steering system of the vehicle and output a braking signal to the braking system of the vehicle, in order for the vehicle to avoid a collision with the front object and stay in a predetermined area in the lane in which the vehicle is traveling (steps S20 and S33; see [0054]-[0079]), the predetermined area is narrower than an area having width of the lane and length of a distance between the vehicle and the front object (see Figures 5A-5B; note that the area encompassed by the avoidance route(s) has a width narrower than the width of the traveling lane). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Taguchi et al. (United States Patent Application Publication No. US 2010/0211235 A1) [hereinafter “Taguchi”].

Regarding claim 3, Nishimura does not expressly teach the controller is configured to calculate a yaw rate required for the vehicle avoid a collision with the front object and stay in the lane in which the vehicle is traveling. As noted above, Nishimura teaches determining an avoidance route for the vehicle to avoid a collision with the front object and stay in the lane, but does not specify the exact methodology used in this determination. 
Taguchi also generally teaches a travel control system that controls a vehicle to follow according to a determined travel plan (see Abstract). Taguchi teaches that when avoiding an object, an avoidance target locus is determined by determining state variables for the vehicle at each point along the travel locus, the state variables including a necessary yaw rate for the vehicle (see [0080]-[0091]). Taguchi teaches this methodology of generating and following a traveling locus in feedback control is beneficial 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Nishimura so as to use the travel locus determining and following methodology taught by Taguchi, including calculating a yaw rate required for the vehicle to follow the desired avoidance route to avoid a collision and stay in the lane, in view of Taguchi, as Taguchi teaches such a methodology allows for highly precise control of a vehicle to travel safely along a trajectory that avoids a collision with an obstacle. 

Regarding claim 4, the combination of Nishimura and Taguchi further teaches the controller is configured to output a steering signal to the steering system of the vehicle and output a braking signal to the braking system of the vehicle, in order for the vehicle to avoid a collision with the front object and stay in a predetermined area in the lane in which the vehicle is traveling (see steps S20 and S33 and [0054]-[0079] of Nishimura; see further [0080]-[0090] of Taguchi).

Regarding claim 5, the combination of Nishimura and Taguchi further teaches the controller is configured to determine the predetermined area, which is narrower than an area having width of the lane and length of a distance between the vehicle and the front object (see [0054]-[0079] and Figures 5A-5B of Nishimura; note that the area encompassed by the avoidance route(s) has a width narrower than the width of the traveling lane).

Regarding claim 6, the combination of Nishimura and Taguchi further teaches the controller is configured to calculate a yaw rate in real time, the yaw rate being required for the vehicle to travel to 

Regarding claim 7, the combination of Nishimura and Taguchi further teaches the controller is configured to output a steering control signal changed according the yaw rate calculated in real time to the steering system (see [0080]-[0091] of Taguchi). 

Regarding claim 8, the combination of Nishimura and Taguchi further teaches the controller is configured to expect a collision between the vehicle and the front object based on a distance to the front object and relative speed of the front object (see [0055] of Nishimura). 

Regarding claim 11, the combination of Nishimura and Taguchi, as applied to claim 3 above, teaches calculating a yaw rate required for the vehicle to avoid a collision with the front object and stay in the lane in which the vehicle is traveling (see [0080]-[0091] of Taguchi and the rejection of claim 3 above). 

Regarding claim 12, the combination of Nishimura and Taguchi further teaches changing a traveling direction of the vehicle and putting a brake on the vehicle, in order for the vehicle to avoid a collision with the front object and stay in a predetermined area in the lane in which the vehicle is traveling (see steps S20 and S33 and [0054]-[0079] of Nishimura; see further [0080]-[0090] of Taguchi).

Regarding claim 13, the combination of Nishimura and Taguchi further teaches calculating a yaw rate in real time, the yaw rate being required for the vehicle to travel to stay in the predetermined area 

Regarding claim 14, the combination of Nishimura and Taguchi further teaches outputting a steering control signal changed according the yaw rate calculated in real time to the steering system (see [0080]-[0091] of Taguchi). 

Regarding claim 15, the combination of Nishimura and Taguchi further teaches expecting a collision between the vehicle and the front object based on a distance to the front object and relative speed of the front object (see [0055] of Nishimura). 

Regarding claim 19, the combination of Nishimura and Taguchi further teaches the instructions further cause to calculate a yaw rate in real time, the yaw rate being required for the vehicle to travel to stay in the predetermined area (see [0080]-[0091] of Taguchi, wherein the process is a feedback process such that the control values are determined “every fixed time”). 

Regarding claim 20, the combination of Nishimura and Taguchi further teaches the instructions further cause to output a steering control signal changed according the yaw rate calculated in real time to the steering system (see [0080]-[0091] of Taguchi). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ozawa et al. (US 2019/0064829 A1) discloses:
A control device includes an electronic control unit executes steering control for avoiding a collision with an object that has a possibility of colliding with a host vehicle. The electronic control unit sets a timing when the host vehicle is predicted to pass the object as an end timing of the steering control when the steering control is performed. The electronic control unit determines whether or not a deviation possibility is present when the electronic control unit assumes that the steering control ends at the end timing. The deviation possibility is a possibility of the host vehicle deviating from a current traveling lane accompanying an end of the steering control. The electronic control unit performs reduction processing that reduces the deviation possibility when the electronic control unit determines that the deviation possibility is present.

Hara (US 2016/0349364 A1) discloses:
A vehicle surrounding situation recognizing device includes: a radar mounted on a front part of a vehicle and configured to transmit an electromagnetic wave forward of the vehicle, receive a reflective wave of the electromagnetic wave to detect a situation in front of the vehicle, and output as radar information; an image generating means mounted within a vehicle interior of the vehicle and configured to generate an image in front of the vehicle and output as image information; a recognizing means configured to recognize the situation in front of the vehicle based on the radar information and the image information; and a collision detecting means configured to detect that the vehicle collides with an obstacle outside the vehicle. The recognizing means recognizes the situation in front of the vehicle not based on the radar information but based on the image information at the time the collision is detected.

Takahashi et al. (US 2004/0193351 A1) discloses:
An automatic brake system for a vehicle is disclosed. Based on a possibility that a potential collision with an obstacle preceding the vehicle can avoided by braking, and a possibility that the potential collision can be avoided by steering, the system automatically controls a braking operation for collision-avoidance. A condition of starting the automatic braking operation and a characteristics of the operation are determined based on calculation or estimation of a condition of the path where the vehicle is traveling, such as a relative speed, widths of spaces on sides of the obstacle, and steering characteristics.

Fujita (US 5485892) discloses:
A plurality of drive control programs are selectively used to automatically control a car according to a driving situation recognized based on circumstances of a path ahead in which the car is traveling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669